EXHIBIT: 10.5.1

 

DIRECTORS’ DEFERRED COMPENSATION

PLAN OF MASSBANK CORP.

 

AMENDED AND RESTATED AS OF JANUARY 1, 2005

 

ARTICLE I. ESTABLISHMENT OF PLAN

 

MASSBANK Corp., a Delaware corporation with a principal place of business in
Reading, Massachusetts (the “Company”), previously established the Directors’
Deterred Compensation Plan of MASSBANK Corp. (the “Plan”) effective January 1,
1988 (the “Effective Date”). The Plan is an unfunded deferred compensation
arrangement for the directors of the Company and MASSBANK, a Massachusetts
savings bank (the “Bank”). The Plan is hereby amended and restated as of January
1, 2005 in order to comply with the provisions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

 

ARTICLE II. ELIGIBILITY; PARTICIPATION

 

All directors of the Company and the Bank on the Effective Date and all persons
who become directors of the Company or the Bank thereafter shall be eligible to
participate in the Plan and shall participate by timely executing and submitting
a deferred compensation election form as described in Article III.

 

ARTICLE III DEFERRED COMPENSATION ELECTIONS

 

Each eligible director shall be given the opportunity to defer receipt of all or
a portion of his/her director’s compensation from the Company and the Bank by
executing a deferred compensation election form provided by the Company. The
election form must be executed and returned prior to the beginning of the first
calendar year to which it relates. Amendments or revocations of the election
form shall be effective only for calendar years beginning after the execution
and submission to the Company of the amendment or revocation, as the case may
be; provided, however, that the form of benefit payment cannot be amended except
as provided in Article V.

 

ARTICLE IV. PARTICIPANTS’ ACCOUNTS; INVESTMENT MEASUREMENTS

 

For each director who elects to participate in the Plan (a “Participant”), the
Company shall establish and maintain a memorandum account (for bookkeeping
purposes only) which shall be used to measure the benefits to be paid hereunder.
The deferred compensation shall be measured as if it had been invested in shares
of common stock (“Common Stock”) of MASSBANK Corp. Any dividends paid on Common
Stock shall be treated as reinvested in such shares.

 

The following credits shall be made to each Participant’s account:

 

a. All compensation deferred pursuant to the Plan.



--------------------------------------------------------------------------------

b. The increase in value of shares of Common Stock and any dividends paid
thereon.

 

The following debits shall be made to each Participant’s account:

 

a. The decrease in value of shares of Common Stock.

 

b. Any payments made under the Plan to the Participant or his/her beneficiaries.

 

ARTICLE V. BENEFIT PAYMENTS OTHER THAN DEATH BENEFITS

 

Except as provided in the last paragraph of this Article, a Participant shall be
entitled to elect to receive benefits under the Plan as soon as practicable
after either (i) the Participant’s attaining age 72, or (ii) his/her termination
as a director of both the Company and the Bank.

 

At the election of the Participant, benefits shall be paid either in one lump
sum or in quarterly installments over a five (5) year period. If a lump sum is
elected, the benefit payable shall be the balance of the Participant’s account
under the Plan on the payment date. If installment payments are elected, the
first installment shall equal 1/20 of the account balance on the payment date,
and each installment thereafter shall be calculated by multiplying the account
balance on the payment date by a fraction of which the numerator is one and the
denominator is one whole number less than the denominator of the fraction used
in calculating the immediately preceding quarterly installment payment. All
distributions shall be made in shares of Common Stock.

 

The election of the form and timing of benefit payment is to be made on the
first deferred compensation election form submitted by a Participant pursuant to
Article III. Such election shall apply to all compensation deferred under the
Plan and cannot be changed. Notwithstanding the foregoing, in 2005, each
Participant may submit a new election with regard to the form and timing of
his/her benefit payment.

 

Notwithstanding the foregoing, in the event the Company or its assets are merged
or acquired, payment of all account balances shall promptly be made to all
Participants in one lump sum in cash.

 

ARTICLE VI. DEATH BENEFITS

 

In the event of the death of a Participant while amounts are held for his/her
benefit under the Plan and regardless of whether installment payments have been
elected or have commenced, a death benefit shall be paid as soon as practicable
to his/her beneficiaries in one lump sum in shares of Common Stock. The amount
of the death benefit shall be the balance of the Participant’s account under the
Plan on the payment date.

 

Each Participant shall have the right to designate beneficiaries who are to
succeed to his/her right to receive payments in the event of his/her death. In
the case of a failure of a Participant to designate a beneficiary or of the
death of a designated beneficiary without a designated successor, the death
benefit shall be paid to the Participant’s estate. No designation of
beneficiaries shall be valid unless in writing signed by the Participant, dated
and filed with the Company. Beneficiaries may be changed without the consent of
any prior beneficiaries.

 

2



--------------------------------------------------------------------------------

ARTICLE VII. NATURE OF PARTICIPANTS’ INTERESTS

 

The Plan is intended to constitute an unfunded deferred compensation arrangement
for a select group of management. The Participants shall have no right, title or
interest whatsoever in or to any investments which the Company may make to aid
it in meeting its obligations under the Plan. All such investments shall at all
times remain solely the Company’s property. To the extent that any person
acquires a right to receive payments from the Company under the Plan, no such
right shall be greater than an unsecured general creditor of the Company. All
payments to be made hereunder shall be paid from the general funds of the
Company, and no special or separate fund shall be established, and no
segregation of assets shall be made, to assure payments of such amounts.

 

ARTICLE VIII. AMENDMENT, SUSPENSION AND TERMINATION OF PLAN

 

The Company’s Board of Directors reserves the right at any time to amend,
suspend or terminate the Plan in whole or in part, for any reason, without the
consent of any Participant or beneficiary. No such amendment shall decrease any
interest of any Participant or beneficiary existing immediately prior to such
amendment. No amendment or termination of the Plan shall result in any
acceleration of payment of benefits to the Participants unless otherwise
permitted by Section 409A of the Code and the guidance issued thereunder.

 

ARTICLE IX. GENERAL

 

The benefit payments described in Articles V and VI are the only benefits
payable under the Plan, and the Participants and their beneficiaries are
responsible for any federal, state or local income taxes that may be due
thereon. Any income tax benefits the Company may derive from deducting these
benefit payments when made shall not be passed through to the Participants and
their beneficiaries.

 

To the extent permitted by law, the right of any Participant or any beneficiary
to any benefit hereunder shall not be subject in any manner to attachment or
other legal process for the debts of such Participant or beneficiary; and any
such benefit shall not be subject to anticipation, alienation, sale, transfer,
assignment or encumbrance.

 

Nothing contained in the Plan and no action taken pursuant to its provisions
shall create or be construed to create a trust of any kind or a fiduciary
relationship between the Company and any Participant or any other person. The
Company shall not be considered a trustee by reason of the Plan.

 

Nothing contained in the Plan and no action taken pursuant to its provisions
shall create or be construed to create an agreement of employment or as giving
or conferring on any Participant the right to continue service on the Company’s
or the Bank’s Board of Directors.

 

The Plan shall be binding upon and inure to the benefit of the Company, the
Bank, the successors and assigns of either of them and each Participant and
his/her respective heirs, personal representatives and beneficiaries.

 

3



--------------------------------------------------------------------------------

The Plan shall be construed in accordance with and governed by the laws of the
Commonwealth of Massachusetts.

 

IN WITNESS WHEREOF, the Company has caused the amendment and restatement of the
Plan to be executed by its officer thereunto duly authorized as of August 10,
2005.

 

MASSBANK Corp.

By:

 

/s/ Reginald E. Cormier

--------------------------------------------------------------------------------

Its:

 

Senior Vice President, Treasurer and

Chief Financial Officer

 

4